MANDATE
                 Case
              Case     21-1311, Document
                   1:18-cv-08128-JPC     30, 09/22/2021,
                                      Document           3178053,
                                                 119 Filed        Page1
                                                           09/22/21 Pageof 11 of 1
                                                                                          S.D.N.Y.-N.Y.C.
                                                                                               18-cv-8128
                                                                                                Cronan, J.

                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 1st day of September, two thousand twenty-one.

     Present:
                    John M. Walker, Jr.,
                    Joseph F. Bianco,
                    Steven J. Menashi,
                          Circuit Judges.
                                                                                                 Sep 22 2021
     In re Channel One Russia,

                                   Petitioner.


     Channel One Russia,

                                   Petitioner,
                    v.                                                          21-1311

     Alex Goldfarb,

                                   Respondent.


     Petitioner requests a writ of prohibition barring the district court from exercising personal
     jurisdiction over it. It also moves to stay district court proceedings pending resolution of the
     petition. Upon due consideration, it is hereby ORDERED that the petition is DENIED because
     Petitioner has not demonstrated that it has no other adequate means to obtain the relief it seeks,
     such as an appeal from a final judgment. See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380
     (2004); In re Roman Catholic Diocese of Albany, New York, Inc., 745 F.3d 30, 35 (2d Cir. 2014)
     (per curiam); Linde v. Arab Bank, PLC, 706 F.3d 92, 117‒18 (2d Cir. 2013). It is further
     ORDERED that the motion for a stay is DENIED as moot.

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 09/22/2021
